DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/10/2021 has been entered. Claims 2-21 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2, 9 and 16 recites “A display device … comprising: … a command component …, wherein the command component is further configured to: …

generate, based on the detecting, a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting.”
These limitations are not supported by the disclosure of the Specification and the Drawings. As disclosed in paragraph [0072], the Specification discloses the command component 246 of the Mobile Device (see Fig. 2, 246) generates a deregister command when the consumer closes out of display controller application. The Specification does not disclose the command component 226 of the Display Device (see Fig. 2, 226) generates a deregister command. Additionally, paragraph [0072] discloses the deregister command may include a device ID and one or more display settings or groups of display settings of interest. The Specification does not disclose the deregister command includes a reason for deregistration, such as the display controller application of a remote control is closed. For the purpose of examination, Examiner interprets these limitations as wherein the command component is further configured to: … receive a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting.
Therefore, claims 2, 9 and 16 are rejected for containing subject matter which was not described in the specification. Claims 3-8, 10-15, 17-21 are rejected for failing to cure the deficiency from their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, US 2013/0314609 A1, in view of Vincent, US 2015/0304265 A1.

Regarding independent claim 2, Shintani teaches a display device (Fig. 1, 12) having configurable display settings ([0004] “The UI provides for user adjustment of display settings commands including, for example, contrast and brightness”; [0032]), comprising: 
a memory configured to store display settings for the display device (Fig. 1, 20; [0022]), wherein the display settings include a first display setting and a second display setting ([0032] “video presentation settings including contrast, sharpness, brightness, color, hue, backlight, picture, temperature, noise reduction, as well as advanced settings such as black corrector (on or off), gamma (on or off), clear white (on or off), color space (wide or narrow), live color (on or off), detail enhancer (on or off), edge 
at least one processor coupled to the memory (Fig. 1, 18; [0022]); 
a communications interface that when executing in the at least one processor communicates with (Fig. 1, 24; [0022]) a first remote control (Fig. 1, 28; [0024]) and a second remote control (Fig. 1, 36; [0031]), wherein the second remote control includes a display controller application ([0033] describes the UIs (i.e. a display controller application) is transferred from the display device to the second remote control or is installed in the second remote control at manufacture); 
a command component that when executing the at least one processor receives from the first remote control a command including an adjustment value ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD. The UI provides for user adjustment of display settings commands including, for example, contrast and brightness”; Fig. 7; [0037] describes an UI for user to adjust a setting value for color, brightness and contrast display settings; [0040] “Once the user is satisfied with the display settings, he or she can click on an “apply” selector 78 of the UI 62 to cause the MSCD 36 to send the values of the new settings to the AVDD 12, which then applies them to the display 26 of the AVDD 12”), wherein the command component is further configured to: 
perform an adjustment to the first display setting based on the adjustment value ([0004] “The processor applies the display setting command to the video 
Shintani does not explicitly disclose
determine that the second remote control is registered to receive a notification associated with the first display setting; and 
transmit, based on the determining, the notification including the adjustment value to the second remote control;
detect that the display controller application of the second remote control is closed; and generate, based on the detecting, a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting.
	However, in the same field of endeavor, Vincent teaches 
determine that the second remote control is registered to receive a notification associated with the first display setting (Fig. 7, 735, 740; [0110]-[0111] “process 700 can include determining whether one or more clients (e.g., client 112, client 114, client 116, or client 118) have registered to receive event notifications for one or more of the notification keys”; [0008] “a server can receive a request to register a client device for a notification key. A notification key can correspond to one or more types of events in a content management system. In response to the request, the server can store an association between the Examiner interprets the claimed notification associated with the first display setting as the event notification for a notification key); and 
transmit, based on the determining, the notification including the adjustment value to the second remote control (Fig. 7, 745; [0023]; [0111]; [0022] “An event notification can indicate event-related information about an occurrence of an event in a content management system”);
detect that the display controller application of the second remote control is closed; and generate, based on the detecting, a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting (Examiner interprets these limitations as wherein the command component is further configured to: … receive a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting as indicated in the 112(a) rejection ; [0036] “a client can deregister for notification keys that the client may no longer be interested in. By deregistering a client for notification keys, the client is no longer registered to receive notifications about events of a type that corresponds to a deregistered notification key”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of enabling the 

Regarding dependent claim 3, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Vincent further teaches wherein the display settings further comprise a notification setting associated with the second display setting (Fig. 4, 402, 404, 406; [0080]-[0081] “Each registration record 402, 404, 406 can store information about a client that has previously registered with online content management service 110 to receive event notifications. Each registration record 402, 404, 406 can include one or more fields (e.g., field 410, field 420, field 430, field 440, and field 450) containing information about a client registered with online content management service 110”), wherein the notification setting is configured to indicate that the first remote control is to receive a second notification of an adjustment to the second display setting ([0080]-[0081] “data structure 400 can store information associated with one or more clients (e.g., client 112) registered to receive event notifications in content management system 100”).

 dependent claim 4, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Vincent further teaches wherein the command further comprises a register command associated with the notification setting, wherein the register command is configured to register the first remote control to receive the second notification (Fig. 7, 705, 710; [0105]-[0106]).

Regarding dependent claim 5, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Shintani further teaches wherein the command component is further configured to: 
receive, from at least one of the first remote control and the second remote control, a connectivity command to establish a wireless connectivity ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD”; [0005] “the AVDD sends the UI to the MSCD over a wireless path” Examiner notes that a person of ordinary skill would understand that devices are able to wirelessly communicate with each other after sending request to establish a wireless connectivity); 
establish, based on the connectivity command, the wireless connectivity ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD”; [0005] “the AVDD sends the UI to the MSCD over Examiner notes that a person of ordinary skill would understand that devices are able to wirelessly communicate with each other after sending request to establish a wireless connectivity); and
save, based on the establishing, the at least one of the first remote control and the second remote control as a connected remote in the memory (Fig. 3; [0034] describes the user interface providing the user the choices to use the display device or the remote control devices to adjust display settings. This implies the connected remote control devices are saved in the memory).

Regarding dependent claim 6, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Vincent further teaches wherein the command component is further configured to: 
receive an indication that the at least one of the first remote control and the second remote control has disconnected from the wireless connectivity ([0060] describes the wireless connectivity is disconnected when the client device loses communication capabilities); and 
remove, based on the indication, the at least one of the first remote control and the second remote control as the connected remote in the memory ([0060]-[0061] describes the disconnected devices are indicated in the missed notification record associated with the client identifier of the disconnected device).

Regarding dependent claim 7, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Shintani 

Regarding dependent claim 8, the combination of Shintani and Vincent teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Vincent further teaches
an adjustment detector (Fig. 2, 230; [0045] Examiner interprets the claimed adjustment detector as the notification generator) configured to: 
detect the adjustment to the first display setting (Fig. 7, 720; [0108] “receiving information about an event that occurs in a content management system … For instance, notification server 202 can receive event information 220 for an event that occurs in system 200”); and 
transmit, to the command component, a list of remote controls registered to receive the notification associated with the adjustment to the first display setting (Fig. 7, 735; [0110] describes the process of searching the database for registered devices to receive event notification).

Regarding independent claim 9, it is a method claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is a method claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is a method claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, it is a method claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is a method claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, it is a method claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 15, it is a method claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding independent claim 16, it is a non-transitory computer-readable device claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above. Shintani further teaches a non-transitory computer-

Regarding dependent claim 17, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 18, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 20, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 21, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Vincent, will continue to be used to meet several of the claimed limitations.
(1) Applicant argues that Vincent does not teach second remote control that includes a display controller application.
As to point (1), Examiner respectfully disagrees. Vincent teaches the second remote control includes a display controller application (see paragraph [0033], Vincent describes the UIs (i.e. a display controller application) is transferred from the display device to the second remote control or is installed in the second remote control at manufacture). Therefore Vincent teaches second remote control that includes a display controller application.

(2) Applicant alleges that the independent claims recite that a display device, not the remote control, generates the deregister command and Vincent does not teach that the client device submits a request to deregister based on detecting that a display controller application is closed on the client device (i.e., the alleged second remote control).
 are rejected under 35 U.S.C. 112(a) for containing subject matter which was not described in the specification as set forth above. For the purpose of examination, Examiner interprets these limitations as wherein the command component is further configured to: … receive a deregister command, wherein the deregister command deregisters the second remote control from receiving a further notification associated with the first display setting. Vincent teaches the display device receives a deregister command from the remote control that the client may no longer be interested in for notification keys. By deregistering a client for notification keys, the client is no longer registered to receive notifications about events of a type that corresponds to a deregistered notification key (see paragraph [0036]).
No new references are cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             

/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143